Citation Nr: 1456336	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for a left knee disability, evaluated as 10 percent disabling prior to April 11, 2011 and 30 percent disabling from April 11, 2011.  

2.  Entitlement to higher initial ratings for a right knee disability, evaluated as 10 percent disabling based limitation of flexion, effective May 18, 1988, with an additional 30 percent rating for limitation of extension, effective April 11, 2011, and an additional 10 percent rating for instability, effective April 11, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective March 2009.

In October 2010 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  

In March 2011, the Board found that an August 1988 rating decision which denied service connection for a right knee disorder involved clear and unmistakable error (CUE).  The Board granted an effective date of May 18, 1988 for the grant of service connection for patellofemoral arthrosis of the right knee.  The Board remanded the issue of an effective date earlier than June 29, 2005 for the grant of service connection for a left knee disorder, to include whether there was CUE in an August 1988 rating decision which denied service connection for this disability, as well as claims for ratings in excess of 10 percent for the right and left knee disabilities.  

In May 2012, the Appeals Management Center (AMC) implemented the Board's March 2011 decision and granted an earlier effective date of May 18, 1988 for the grant of service connection for right knee patellofemoral arthrosis and assigned a 10 percent evaluation from May 18, 1988.  The AMC also granted service connection and assigned a separate 30 percent rating for right knee limitation of extension, effective April 11, 2011 and granted service connection and assigned a separate 10 percent rating for right knee instability, effective April 11, 2011.  

In July 2012, the Veteran filed a notice of disagreement (NOD) with the effective dates assigned for the separate ratings awarded in May 2012.  In the April 2013 supplemental statement of the case (SSOC), the AMC included the issues of entitlement to an earlier effective date for the assigned evaluation for right knee limitation of extension and entitlement to an earlier effective date for the assigned evaluation of right knee instability.  However, the Veteran has appealed the initial rating assigned for the service-connected right knee disability.  The Veteran's claims for earlier effective dates for the grants of the separate ratings for right knee limitation of extension and instability are already part and parcel of her claim for a higher initial rating for the right knee disability.  With regard to the right knee, then, the issue presently for consideration is the appropriate rating(s) to be assigned for all aspects of this disability since the effective date of the grant of service connection.  Accordingly, this issue has been characterized as reflected on the title page.  

In a July 2012 rating decision, the AMC granted a 30 percent rating for patellofemoral syndrome of the left knee, effective April 11, 2011.  Despite the grants of higher ratings for the right and left knee disabilities, the Veteran has not been awarded the highest possible evaluations, and her claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In April 2014, the Board remanded the issue of entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a left knee disorder, to include whether there was CUE in an August 1988 rating decision which denied service connection for the disability, and the issues of entitlement to higher initial ratings for the right and left knee disabilities for further development.  

In a September 2014 rating decision, the Appeals Management Center (AMC) determined that there was CUE in the assignment of the effective date for the grant of service connection for the left knee disability, and the effective date was corrected from June 29, 2005 to May 18, 1988, with a 10 percent rating assigned from May 18, 1988.  This represents a full grant as to the benefit sought with respect to the issue of entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a left knee disorder as the effective date assigned, the day after the Veteran's separation from service, is the earliest effective date allowed by law.  See 38 C.F.R. § 3.400.

Less than two weeks prior to issuance of the September 2014 rating decision, the AMC issued a supplemental statement of the case (SSOC) addressing the claims for higher initial ratings for the right and left knee disabilities.  While at the time of issuance of the August 2014 SSOC, service connection was in effect for the left knee disability from June 29, 2005, and the AMC later granted an earlier effective date of May 18, 1988 for the grant of service connection, remand is not required to allow the Agency of Original Jurisdiction (AOJ) to issue an SSOC addressing the claim for a higher initial rating for this disability.  

The AMC considered the question of the appropriate disability rating to be assigned for the service-connected left knee disability in the September 2014 rating decision and determined that a 10 percent rating was warranted from May 18, 1988 based on painful motion, but that a higher rating was not warranted.  Because the question of the appropriate rating to be assigned for the service-connected left knee disability from the effective date of the grant of service connection has been addressed by the AOJ (albeit in a rating decision as opposed to the SSOC), the Veteran is not prejudiced by the Board's consideration of the claim for a higher initial rating for the left knee disability, from May 18, 1988.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, subsequent to issuance of the September 2014 rating decision, the Veteran, via her representative, submitted a waiver of the 30 day waiting period following issuance of the SSOC in which she indicated that she did not have any additional evidence regarding the appeal and asked that the case be immediately forwarded to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder, which includes the Veteran's representative's February 2014 Informal Hearing Presentation (IHP), but does not include any additional relevant documents.  

In correspondence received in August 2014, the Veteran argued that the 50 percent award for both her right and left knee disabilities should be retroactive to the date of separation from service, along with the 70 percent rating for PTSD.  She asserted that, due to VA error (CUE), she was deprived of adequate medical treatment for her right knee, which subsequently led to further deterioration of both knees and her PTSD symptoms.  In July 2012, the AMC granted service connection and assigned a 70 percent rating for mood disorder and depression also claimed as PTSD, effective June 11, 2007.  Thus, it appears that the Veteran may be seeking an earlier effective date for the grant of service connection for her mood disorder and depression.  

The issues of entitlement to an earlier effective date for the grant of service connection for a mood disorder and depression have been raised by the record but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Prior to April 11, 2011, the Veteran's left knee disability was manifested by complaints which included pain, swelling, weakness, and giving way, with flexion to no less than 90 degrees and extension limited by no more than 2 or 3 degrees; the objective evidence does not reflect recurrent subluxation or lateral instability.

2.  Since April 11, 2011, the Veteran's left knee disability has been manifested by complaints which include pain and giving way, with flexion to no less than 100 degrees and extension limited to no more than 20 degrees; the weight of the evidence is against finding recurrent subluxation or lateral instability.

3.  Prior to April 11, 2011, the Veteran's right knee disability was manifested by complaints which included pain, swelling, weakness, and giving way, with flexion to no less than 95 degrees and extension limited by no more than 2 or 3 degrees; the objective evidence does not reflect recurrent subluxation or lateral instability.

4.  Since April 11, 2011, the Veteran's right knee disability has been manifested by complaints which include pain and giving way, with flexion to no less than 100 degrees and extension limited to no more than 20 degrees; this disability has been manifested by instability which is no worse than slight.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2011, the criteria for an initial rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2014).  

2.  Since April 11, 2011, the criteria for a rating in excess of 30 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).  

3.  Prior to April 11, 2011, the criteria for an initial rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5257, 5259, 5260, 5261 (2014).  

4.  Since April 11, 2011, the criteria for higher ratings for the right knee disability, evaluated as 10 percent disabling based limitation of flexion, 30 percent disabling based on limitation of extension, and 10 percent disabling based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, after filing a request to reopen a claim for service connection for right and left knee disabilities, the Veteran was provided with the relevant notice and information in a September 2005 letter.  She was provided with notice pursuant to Dingess v. Nicholson, in March 2006.  The claims for higher initial ratings for the service-connected knee disabilities are downstream issues, which were initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and Social Security Administration (SSA) records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In the April 2014 remand, the Board remanded the case to obtain outstanding records.  A specific request was to be made for records from Dr. M.C. of Sentara Family Medicine Physicians, dated prior to March 2002 and since November 2005; records regarding physical therapy for the knee(s), as referenced during a March 2007 VA examination; records from Dr. E.C.H., as identified in a September 2009 letter; records from Dr. K., as referenced during a September 2009 VA examination; records from Sentara Norfolk General Hospital, dated in April 2009, as referenced during a September 2009 VA examination; and records from the Virginia Institute for Sports Medicine, dated prior to June 2012.  In an April 2014 letter, the AMC asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each health care provider so VA could obtain her treatment information.  She was specifically asked to provide releases for each of the providers identified in the April 2014 remand.  The Veteran did not, however, return a release to allow VA to obtain any of these treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided release forms for the private treatment records identified in the April 2014 remand; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

The case was also remanded in April 2014 to afford the Veteran a new VA examination to evaluate her right and left knee disabilities.  She underwent examination in May 2014 which addresses the severity of her right and left knee disabilities and provides findings responsive to the pertinent rating criteria.  The VA examination is adequate to evaluate these disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

During treatment in November 2005, a private physician reported that the Veteran had been placed into physical therapy at Physiotherapy Associates for her right knee.  These physical therapy records have not been associated with the claims file/e-folder; however, in October 2009 letter, the Veteran was asked to provide a VA Form 21-4142 to if she wanted VA to obtain records on her behalf.  The April 2014 letter also asked her to provide a VA Form 21-4142 so that VA could obtain her treatment information; however, the Veteran has not provided a release regarding these physical therapy records.  Rather, in a July 2014 statement, she indicated that she had no additional medical documentation to provide for the past 20+ years.  Because the Veteran has not provided a release to allow VA to obtain the physical therapy treatment records referenced during private treatment in November 2005, it is not possible for VA to obtain them and no further action in this regard is warranted.

In August 2007, the Veteran was accepted into VA vocational rehabilitation.  No VA vocational rehabilitation folder is available for the Board's review; however, while she reported in her September 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that she had worked from June 1993 to March 2003 and from September 2008 to March 2009, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's employer reports that she had worked from September 2007 to March 2009.  Significantly, in an SSA form completed in November 2007, the Veteran reported that she was not getting any help from a vocational rehabilitation or employment services provider to get services and/or training and, in the September 2009 VA Form 21-8940, the Veteran indicated that she had not had any education or training since she became too disabled to work.  The Veteran is in receipt of a TDIU from March 2009.  

The evidence, in particular the VA examination reports, are responsive to the pertinent rating criteria and the evidence of record is adequate to evaluate the service-connected knee disabilities.  In light of the above, there is no indication that any VA vocational rehabilitation records, if in existence, would provide different information regarding the severity of the Veteran's right or left knee disabilities.  As such, a remand to attempt to obtain any VA vocational rehabilitation records would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).

Since issuance of the April 2014 remand, the Veteran's paper claims file was scanned into the VBMS system.  Review of the service treatment records reflects that several pages have been cut-off, such that the date or other information is not readable.  However, review of the service treatment records shows that this was the condition of the paper records as well, based on the placement of a date stamp documenting that the records were received in Philadelphia in June 1988 (see, e.g., p. 10, 24, 28, 31, 33, 35, 40, 41, 49, 50, 55, 57) and the fact that, in the March 2011 decision and remand, the Board observed that the service treatment records had apparently been photocopied from once available originals and many of the dates were not readable.  Moreover, the issue for consideration is entitlement to higher initial ratings for the right and left knee disabilities since May 18, 1988, so, after separation from service.  While the Board must consider the history of the Veteran's conditions, the service treatment records provide the necessary findings and, importantly, the October 1987 VA Medical Board report, with its examination findings, is readable.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), the Court held that, where the appropriate disability rating is at issue in a case, the duty to fully explain outstanding material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the RO did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  

During the hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish higher ratings for the service-connected knee disabilities, to include on an extraschedular basis; however, he did ask questions regarding the severity of the Veteran's disabilities.  As the Veteran's testimony and the statements of her representative during the hearing addressed the severity of her service-connected knee disabilities, she demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for higher ratings.  Although the Veterans Law Judge did not specifically seek to identify any pertinent evidence that was not associated with the claims file, such was not necessary because the Veteran has volunteered her treatment history and symptoms during the pendency of the appeal.  Significantly, the Veteran has, throughout the pendency of the appeal, described the symptoms and functional impairment resulting from her service-connected knee disabilities and the Board remanded the case in March 2011 and April 2014 to further develop these claims, including by affording the Veteran VA examinations.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the October 2010 hearing.  Moreover, neither the Veteran nor her representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  

As a result of the additional development undertaken pursuant to the Board's remand directives, the Board is able to determine the appropriate disability ratings for the right and left knee disabilities and determine that referral for extraschedular consideration is not warranted.  Given the extensive development of the Veteran's claims there is no prejudicial deficiency in the Board hearing or in development of the claims.  See id. 

In the August 2014 SSOC, the AMC incorrectly characterized the issues on appeal as including entitlement to a higher initial rating for right knee instability, evaluated as 30 percent disabling, effective April 11, 2011.  Despite this error, in the body of the SSOC, the AMC stated that a 10 percent evaluation for the knee condition had been continued based on slight instability and a higher evaluation of 20 percent was not warranted unless there was moderate recurrent subluxation or instability.  

While the AMC continued to deny entitlement to higher initial ratings for right knee instability, evaluated as 30 percent disabling effective April 11, 2011, the  September 2014 rating decision indicated that the Veteran is in receipt of a 10 percent rating based on right knee instability, effective April 11, 2011 and, in his November 2014 IHP, the Veteran's representative characterized the right knee issue as entitlement to higher initial ratings for a right knee disability, evaluated as 10 percent disabling based on limitation of flexion, effective May 18, 1988, with an additional 30 percent rating for limitation of extension, effective April 11, 2011, and an additional 10 percent rating for instability, effective April 11, 2011, demonstrating knowledge of the fact that the Veteran is presently in receipt of a 10 percent (as opposed to 30 percent) rating for right knee instability.   Accordingly, the erroneous characterization of the issue in the August 2014 SSOC is a harmless error.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO initially granted service connection and assigned 10 percent ratings for the right and left knee disabilities pursuant to Diagnostic Codes 5259 and 5299-5024, respectively.  

Diagnostic Code 5024 evaluates tenosynovitis based on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
	
Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59. See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis). Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999). A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record, higher ratings for the service-connected right and left knee disabilities are not warranted.  

Service treatment records reflect complaints regarding and treatment for the knees.  The Veteran complained of swelling and associated pains in both knees in January 1987.  While the dates of several of the service treatment records have been cut off, they reflect that, in 1987, the right knee was stable, without laxity.  In March 1987, she complained of right knee pain and giving out.  On examination, right knee range of motion was full and there was no crepitus, ligamentous laxity, or effusion.  Another March 1987 record documents good right knee range of motion.  McMurray's sign was positive, but Drawer and apprehension signs were negative.  In April 1987, the right knee was stable and the assessment was sprain, right knee, medial collateral ligament.  Another record which appears to be from May 1987 reports that the right knee medial and collateral ligaments were intact and McMurray's test was positive but Lachman's test was negative.  There was slight effusion.  The Veteran was referred for an orthopedic consultation.  The assessment following this May 1987 consultation was medial meniscus tear of the right knee.  That date, the Veteran reported that her right knee gave way and locked but examination revealed no effusion and the knee was stable to stress.  In May 1987, the Veteran was admitted for right knee surgery, and underwent right knee arthroscopy and transection of synovial plica.  The June 1987 operative report states that the medial compartment was entirely within normal limits; there were no problems with the medial meniscus; and the anterior cruciate and ligament and lateral meniscus were within normal limits.   There was a moderate-sized synovial plica shelf over the superolateral aspect of the knee joint and the synovial plica was transected in its entirety.  In September 1987, the Veteran described continued knee pain and giving way.  Examination revealed of the right knee revealed no effusion and the knee was stable.  

The Veteran was evaluated in the orthopedic clinic in September 1987.  The report documents that she had pain and swelling in both knees in January 1987.  She reported that, after basic training, she had no symptoms in her left knee and only her right knee had been involved.  The physician commented that the June 1987 arthroscopy revealed a normal knee except for a medial plica which was resected.  On examination, ligaments were stable and X-ray showed no significant abnormality.  An October 1987 Medical Board report indicates that, since basic training, the Veteran's left knee had done quite well, but her right knee had continued to bother her.  The Board reported that the Veteran had done moderately well following her June 1987 right knee arthroscopy until August 1987, when she tripped and landed on her right patella, with pain since.  Physical examination was within normal limits with the exception of the right knee.  There was no swelling or discoloration noted, although there was mild to moderate retropatellar crepitus on active motion, which was not present on the other side.  Range of motion was full.  There was right knee tenderness and some degree of genu valgum.  McMurray's test was negative and all ligament testing was within normal limits.  X-rays of the knees were within normal limits.  The diagnosis was right knee patellofemoral arthritis.  

Examination of the lower extremities was within normal limits in November 2004.  
In a May 2005 statement, the Veteran reported that she continued to struggle with her knees, had developed arthritis in both knees, and struggled with running and climbing steps.  The following month, she indicated that she struggled with simple daily activities such as walking, running, and climbing.  

An October 2005 treatment record reflects pain and a large effusion in regard to the knees.  An October 2005 record from Dr. J.L.S. reflects that the Veteran had been referred for evaluation of right knee pain, with burning discomfort and problems climbing stairs.  He commented that she was otherwise healthy, but her activity level had decreased because of her limits.  Examination revealed patellofemoral grinding and localizing medial compartment and joint line pain by palpation.  There was no instability pattern.  The left knee moved freely with patellar crepitus.  Right knee range of motion was from -2 or 3 degrees to 130 degrees.  The physician indicated that left knee range of motion was similar.  X-rays of both knees were described as "essentially negative."  The impression was patellofemoral pain syndrome and likely early patellofemoral arthrosis and rule out meniscal tear, right knee.  An October 2005 right knee MRI revealed intact ligaments, no strict MRI criteria for meniscal tear, mild patellar chondromalacia along the lateral facet of the patella, a small joint effusion, and a small Baker's cyst with evidence of recent partial rupture.  The Veteran returned for follow-up after the MRI, and Dr. J.L.S. commented that a limited signal in the medial meniscus had been noted on MRI, which might represent a superficial tear versus a limited complete tear.  The impression was patellofemoral arthrosis, possible limited meniscal tear, medial, somewhat ill-defined by MRI scan.  

In November 2005, Dr. M.C. reported that the Veteran continued to have problems with her knee since her in-service arthroscopy, with symptoms of pain, swelling, and instability.   A November 2005 treatment record reflects right knee pain and a small effusion.  

In her January 2006 NOD, the Veteran stated that her knee disorders had impacted her ability to engage in various activities, such as household chores, physical duties, and playing with her children.  In her April 2006 NOD, the Veteran reported that her knee range of motion varied on any given day, with flexion varying from normal to severely abnormal.  

The Veteran underwent VA examination in March 2007.  She described pain and swelling in both knees and reported that both knees gave way, the right more than the left.  She indicated that she could not keep up with her children and could not carry out activities with them as she would like.  Examination revealed that the Veteran limped and used a cane in her right hand.  She reported that she also frequently used a right knee brace.  The right knee had edema with tenderness and guarding of movement.  The left knee had very minimal edema with tenderness and guarding of movement.  There was locking pain and crepitus, bilaterally.  Range of motion testing revealed extension to 0 degrees, bilaterally.  Flexion was to 95 degrees, bilaterally, with pain beginning at 95 degrees.  After repetitive use of the right and left knees, there was pain, fatigue, weakness, lack of endurance, and incoordination.  The maximum impact was due to pain, bilaterally.  There was no additional degree of limitation of motion.  Medial and lateral collateral stability was within normal limits, bilaterally.  Anterior and posterior cruciate stability was normal, bilaterally.  The medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments were normal, bilaterally.  X-rays of the right and left knees were negative.  The diagnoses were left patellofemoral syndrome and right patellofemoral arthrosis.  The examiner remarked that the Veteran's daily activities were curtailed because she was not able to walk as she would like.  

A June 2007 private treatment record reflects that review of systems of the musculoskeletal system was negative and examination of the extremities was within normal limits.  

In her June 2007 NOD, the Veteran indicated that her knee condition had immensely hampered her ability to enjoy many basic activities, commenting that her ability to engage in normal fitness activities such as walking or any other aerobic exercise was limited and extremely excruciating.  She added that she was considerably limited to the type of activities she could engage in with her children and was not able to adequately perform basic household chores.  

In November 2007, the Veteran described feeling wearisome and hopeless as a result of her condition and asserted that, because of her condition she was depressed.  In another November 2007 statement, she asserted that, due to her service-connected injury, she had gained 70 pounds, walked with a cane, and could not be gainfully employed.  She added that simple things such as walking, standing, sitting, playing, or participating in normal family activity were extremely difficult.  In a June 2008 statement, the Veteran's brother reported that, over the past several years, Veteran rarely attended family or social functions because of her bad knees and, as a result of her severely injured knees, she would adamantly voice her frustration about not being able to participate in and thus enjoy any of the affairs' physical activities.  In a September 2009 statement, the Veteran reported that, for the past several months, her ability to stand, sit, walk or engage in any other ambulatory function had made her access to employment virtually impossible and impractical.

On VA examination in September 2009, the Veteran described knee weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  She denied experiencing deformity, drainage, effusion, subluxation, and dislocation.  She described flare-ups as often as 24 times a day, with each flare-up lasting an hour.  She added that flare-ups were precipitated by physical activity and stress.  She reported that she had difficulty walking and standing and was not able to walk or stand for extended periods of time.  She added that her knees gave out and she fell and broke her hand.  Overall, the Veteran described her functional impairment as an inability to walk, run, kneel, or squat and difficulty with any physical activity.  She added that her quality of life with her children had been disrupted.  

Examination revealed normal gait.  The Veteran used a cane because she felt she would fall when her knees gave out.  Examination of each knee revealed guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalginment, drainage, or subluxation.  There was crepitus on examination of both knees.  There was no genu recurvatum or locking pain.  Range of motion testing revealed extension to 0 degrees, bilaterally.  Right knee flexion was to 95 degrees with pain at 90 degrees.  On repetitive range of motion testing, flexion was to 95 degrees.  The examiner commented that there was no additional degree of limitation.  Left knee flexion was to 90 degrees with pain at 90 degrees.  On repetitive range of motion testing, flexion was to 90 degrees.   The examiner commented that there was no additional degree of limitation.  The examiner observed that joint function was additionally limited by pain after repetitive use and pain had the major functional impact.  He added that joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits, bilaterally.  X-ray of the left knee was negative.  The Veteran reported that she had undergone right knee X-ray at a private facility that month and had been told she had right knee arthritis.  An attempt was made to obtain a copy of the reported right knee X-ray report, but the private facility responded that they had no such results.  

The VA examiner's diagnoses were left knee patellofemoral syndrome and right knee patellofemoral arthrosis.  The examiner commented that the effect of the Veteran's condition on her usual occupation and daily activity was that she could not stand, walk, squat, or bend her knees and felt her quality of life with her children was compromised.    

During the October 2010 hearing, the Veteran testified that her knees collapsed from side to side on a daily basis.  Her representative asserted that, because of the knee disabilities, the Veteran was denied the opportunity to enjoy a normal experience with her children, for example, in attending their activities, and stated that the knee condition had aggravated her depression.  He indicated that she had difficulty in her routine activities, such as navigating stairs, taking care of personal hygiene, and addressing the needs of her children.  

The Veteran underwent VA examination to evaluate her knee disabilities in April 2011.  She reported that she was unable to stand for more than a few minutes and was able to walk a quarter mile.  On examination, gait was normal.  Examination of the right knee revealed heat, tenderness, pain at rest, grinding, and instability.  The examiner reported that the Veteran had medial/lateral instability of the right knee which was mild.  Anterior/posterior cruciate ligament stability in 30 degrees of flexion, anterior posterior cruciate ligament stability in 90 degrees of flexion, medial/lateral collateral ligament stability (varus/valgus) in neutral position, and medial/lateral collateral ligament stability (varus/valgus) in 30 degrees of flexion were each normal.  There was a patellar abnormality in that there was subpatellar tenderness, but there was no meniscus abnormality.  

Range of motion testing of the each knee revealed flexion to 100 degrees and extension limited by 20 degrees.  There was objective evidence of pain with active motion on the each side.  There was objective evidence of pain following repetitive motion with additional limitations with weakness being the most important factor.  After repetitive motion, right knee flexion was from 0 to 80 degrees and extension was from 0 to -20 degrees.  Left knee flexion was from 0 to 90 degrees and extension was from 0 to -20 degrees.  The examiner commented that all movements were exaggerated with an emphasis on pain.  She added that the limitation of motion was increased because the Veteran feared more pain, and noted that there were not any flare-ups noted as the Veteran had severe pain on a daily basis.  X-ray of the knees revealed normal alignment with no bony deformity or evidence of effusion.  Minor degenerative changes were seen, without definite joint space narrowing.  

In the diagnosis section of the report, the VA examiner responded to the questions posed in the March 2011 Board remand, including, whether the Veteran subjectively reported or testing indicated recurrent subluxation or lateral instability of the bilateral knees (and, if so, whether such was best characterized as slight moderate, or severe), and whether clinical testing indicated support for such a report The examiner stated that there was lateral instability which was slight during the examination and there was no ankylosis or subluxation.  The diagnosis was degenerative joint disease (DJD) of the right knee and the examiner commented that the problem associated with the diagnosis was a right knee condition.  She added that the condition had significant effects on the Veteran's usual occupation because of decreased mobility and pain and that the condition had no effect on recreation, traveling, feeding, or grooming, but had mild effects on bathing, dressing, and toileting, and moderate effects on chores, shopping, exercise, sports, and driving.  

During an April 2011 VA mental disorders examination, the Veteran reported that she had difficulty walking and had experienced multiple falls because of instability.  

A June 2012 letter from the Veteran's private physician reports that the Veteran had a history of severe arthritis to her knees and her orthopedist had told her they were "bone on bone."  The physician noted that her knees remained unstable and would lock up or suddenly give out and the condition had progressed to the point that it was affecting her in her daily activities.  A June 2012 record from the Veteran's orthopedist shows that she was presenting for follow-up regarding bilateral knee pain.  She indicated that her biggest concern was her knees giving way.  She reported that her right and left knees were equal in regard to pain and instability.  Examination of the right knee revealed 1+ effusion, medial joint line and medial rectinaculum tenderness, negative McMurray's test, and no ligament instability.  Examination of the left knee was the same with the exception that there was no effusion.  There was restricted range of motion of each knee.  The impression was bilateral chondromalacia patella.  

The Veteran most recently underwent VA examination to evaluate her knees in May 2014.  She described daily right knee pain level 10 out of 10.  She stated that she could walk a few blocks and could stand for 15 minutes when her knee would start aching.  The Veteran reported that her knee conditions flared-up with weather with more pain and required that she wear knee braces.  The examiner noted that, on examination, he observed the Veteran bending her knee to more than 110 degrees while sitting on a chair to remove her shoes and socks, with no limitation of knee extension.  There was no lateral instability, recurrent subluxation, or effusion.  Both knees were painful in the medial aspect.  The right knee made a clicking sound on standing and the Veteran reported that, at times, her knee gave out and her right knee cap went out of place.  X-ray revealed minimal degenerative changes of the knees.  There was no effusion in either knee.  The examiner observed that there was a clicking sound in the right knee on standing and a grinding sound on right knee range of motion.  

Range of motion testing of each knee revealed flexion to 120 degrees with evidence of painful motion beginning at 115 degrees.  Extension of each knee was to 0 degrees with no objective evidence of painful motion on extension.  After repetitive use testing, flexion of each knee was to 120 degrees and extension was to 0 degrees.  The examiner commented that the Veteran did not have additional limitation in range of motion of the knees following repetitive use testing.  He added that the Veteran had functional loss and/or functional impairment of the knee, specifically, less movement than normal, pain on movement, and disturbance of locomotion, bilaterally.  There was tenderness or pain to palpation of each knee.  Joint stability tests (anterior instability, posterior instability, and medial-lateral instability) were each normal, bilaterally.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  He added that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  He remarked that the Veteran's knee conditions did not impact her ability to work.  

The examiner stated that his examination revealed mild limitation of knee flexion, no limitation of knee extension, and no lateral instability or effusion.  He remarked that the Veteran's reported knee pain much exceeded the radiologic findings.

Prior to April 11, 2011

Prior to April 11, 2011, the Veteran's right and left knee disabilities were manifested by complaints of pain, swelling, and weakness with limitation of motion; however, the evidence provides no basis for assignment of an initial rating in excess of 10 percent for either knee prior to April 11, 2011.  In this regard, there is no indication of flexion limited to 30 degrees or extension limited to 15 degrees, as required for an increased, 20 percent rating pursuant to Diagnostic Codes 5260 and 5261, respectively.  Rather, the pertinent evidence reflects that the Veteran had right knee flexion limited to no less than 95 degrees (as documented on VA examination in March 2007 and September 2009), left knee flexion limited to no less than 90 degrees (as documented on VA examination in September 2009) and right and left knee extension limited by no more than 2 or 3 degrees (as the October 2005 record from Dr. J.L.S. reports that right knee range of motion was from -2 or 3 degrees to 130 degrees and left knee range of motion was similar).  Accordingly, ratings in excess of 10 percent based on limitation of flexion or extension are not warranted.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The Board points out that, given the evidence of limited, albeit noncompensable, knee motion, and complaints of pain, the 10 percent ratings assigned prior to April 11, 2011 are consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59.  However, no higher rating is assignable.

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has consistently described knee pain and the March 2007 VA examination documented pain beginning at 95 degrees of flexion, bilaterally, while the September 2009 VA examination documented pain beginning at 90 degrees of flexion, bilaterally.  In Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Even considering the Veteran's reports of pain, weakness, lack of endurance, and fatigability, prior to April 11, 2011, as reported during the September 2009 VA examination, there is no indication that her functional impairment resulted in limitation of motion required for ratings in excess of 10 percent.  Rather, while there was pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use testing on VA examination in March 2007, there was no additional degree of limitation of motion.  While the Veteran reported flare-ups of her knee conditions as often as 24 times a day, with each flare-up lasting an hour, precipitated by physical activity and stress, during the September 2009 VA examination, on repetitive range of motion testing, right knee flexion was to 95 degrees, left knee flexion was to 90 degrees, and the examiner commented that there was no additional degree of limitation.  The examiner observed that joint function was additionally limited by pain after repetitive use and pain had the major functional impact, but added that joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  In light of the above, higher ratings are not warranted under the DeLuca criteria prior to April 11, 2011.

The evidence prior to April 11, 2011 reflects the Veteran's reports of her knees giving way and collapsing from side to side.  A veteran who has arthritis and instability in her knees may receive separate ratings under Diagnostic Codes 5003 and 5257; however, there is no X-ray evidence of arthritis prior to April 11, 2011.  In this regard, the October 1987 Medical Board report indicates that X-rays of the knees were within normal limits; in October 2005, X-rays of both knees were described as "essentially negative"; March 2007 X-rays of the right and left knees were negative; and a September 2009 X-ray of the left knee was negative.  While the Veteran reported during the September 2009 VA examination that she had undergone right knee X-ray at a private facility that month and had been told she had right knee arthritis, an attempt to obtain a copy of the reported right knee X-ray report was unsuccessful.  Thus, there is not radiological evidence of arthritis in either knee prior to April 11, 2011.  

Regardless, the evidence reflects that the Veteran's knee disabilities were not manifested by recurrent subluxation or lateral instability prior to April 11, 2011.  Rather, despite her reports of the knees giving way, and the Veteran having some positive McMurray's tests of the right knee during service, the right knee was described as stable in April, May, June, and September 1987 and, according to the October 1987 Medical Board report, all ligament testing was within normal limits.  The October 2005 treatment record reported no instability pattern in the right knee and medial and lateral collateral stability and anterior and posterior cruciate stability were within normal limits, bilaterally, on VA examination in March 2007.  While the Veteran described knee giving way on VA examination in September 2009, she denied experiencing subluxation and dislocation and examination on that date revealed no instability or subluxation and the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits, bilaterally.  Therefore, higher ratings pursuant to Diagnostic Code 5257 are not warranted.

Effective April 11, 2011, the Veteran is in receipt of a separate 10 percent rating for right knee instability and a separate 30 percent rating for right knee limitation of extension.  She has asserted that these awards of separate ratings should have an earlier effective date.  She has also been awarded an increased, 30 percent rating for left knee limitation of extension, effective April 11, 2011 and indicated in a statement received in August 2014 that she was seeking an earlier effective date for the April 11, 2011 increases.  However, it is not factually ascertainable that either the right or left knee was manifested by compensable limitation of extension prior to April 11, 2011.  Rather, extension was described as lacking 2 or 3 degrees during private treatment in October 2005, but was otherwise normal.  It is similarly not factually ascertainable that the Veteran experienced recurrent subluxation or lateral instability of the right knee prior to April 11, 2011; rather, as discussed, testing of knee instability since separation from service (and even during service in September 1987) until April 11, 2011was negative.  

The Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences symptoms such pain, weakness, swelling, limitation of motion, and giving way of the knees.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, in determining the actual degree of disability, the medical evidence prepared by a skilled neutral professional is more probative evidence and thus the examination findings are more probative of the degree of impairment resulting from her service-connected right and left knee disabilities.

Based on the evidence of record, outlined above, it is not factually ascertainable that the Veteran experienced compensable limitation of extension of either knee or recurrent subluxation or lateral instability of the right knee prior to April 11, 2011; rather, these findings were documented on VA examination that date.  Accordingly, higher/separate ratings based on limitation of extension and recurrent subluxation or lateral instability are not assignable prior to that date.  See 38 C.F.R. § 3.400(o).

The evidence prior to April 11, 2011 does include an October 2005 report of a large effusion in regard to the knees and an October 2005 MRI evidence of a small right knee joint effusion.  A November 2005 record also reflects a small right knee effusion and the March 2007 VA examination report notes locking pain, bilaterally.  During the September 2009 VA examination, the Veteran described knee locking.  Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  Despite the reports of knee locking and findings of effusion, there is no evidence of dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  Rather, while service treatment records include an assessment of right knee meniscus tear prior to the Veteran's June 1987 surgery, the June 1987 operative report states that the medial compartment was entirely within normal limits; there were no problems with the medial meniscus; and the anterior cruciate and ligament and lateral meniscus were within normal limits.  More recently, the October 2005 MRI revealed no strict MRI criteria for meniscal tear and, during follow-up, the Veteran's physician commented that a limited signal in the medial meniscus had been noted on MRI, which might represent a superficial tear versus a limited complete tear; however, no mention was made of dislocated semilunar cartilage.  Moreover, the Veteran denied effusion during the September 2009 VA examination and examination revealed no signs of effusion or locking pain.  Accordingly, higher ratings pursuant to Diagnostic Code 5258 are not warranted.

While the RO initially assigned a 10 percent rating for the service-connected right knee disability pursuant to Diagnostic Code 5259 in the May 2007 rating decision, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The May 2012 rating decision codesheet reflects that the RO assigned an initial 10 percent rating for right knee limitation of flexion, from May 18, 1988, pursuant to Diagnostic Code 5260.  Here, while the Veteran underwent arthroscopic surgery in June 1987 because of a suspected right knee meniscus tear, the operative report reflects that there were no problems with the medial meniscus and the anterior cruciate and ligament and lateral meniscus were within normal limits.  The operative report does not document removal of the semilunar cartilage; rather, a synovial plica was transected.  Therefore, while the Veteran was previously assigned a 10 percent rating for his right knee disability pursuant to Diagnostic Code 5259, which provides a 10 percent rating for symptomatic removal of semilunar cartilage, no separate rating pursuant to this Diagnostic Code is warranted.  Rather, the Veteran's right knee symptoms, including noncompensable limitation of motion and pain, prior to April 11, 2011, are adequately compensated by the 10 percent rating presently assigned.  The evidence does not reflect, nor has the Veteran asserted, that her left knee disability involves symptomatic removal of semilunar cartilage.  

No other potentially applicable Diagnostic Code provides a basis for assignment of a rating in excess of 10 percent for either knee disability prior to April 11, 2011.  As it is neither contended nor shown that the Veteran's knee disabilities involve ankylosis or impairment of the tibia and fibula, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

From April 11, 2011

Effective April 11, 2011, the Veteran's right and left knee disabilities are each evaluated as 30 percent disabling pursuant to Diagnostic Code 5261, based on limitation of extension.  Range of motion testing on VA examination that date revealed extension of each knee limited by 20 degrees.  There is no evidence of extension limited to 30 degrees or more, as required for a rating in excess of 30 percent pursuant to Diagnostic Code 5261.  Rather, range of motion testing during the May 2014 VA examination revealed extension of each knee to 0 degrees.  While this more recent VA examination report does not show that a compensable rating is warranted for limitation of extension of either knee, the Board will not disturb the favorable findings of the AOJ.  

The Veteran also remains in receipt of a 10 percent rating for right knee limitation of flexion, pursuant to Diagnostic Code 5260, from May 18, 1988.  The evidence since April 11, 2011 reflects that right knee flexion has been limited to no less than 100 degrees (as documented on VA examination in April 2011).  While such a finding does not meet the criteria for a compensable rating pursuant to Diagnostic Code 5260, the Board will also not disturb the AOJ's favorable determination in this regard.  

The evidence does not reflect that a higher rating is warranted for left knee limitation of flexion since April 11, 2011; rather, flexion was to no less than 100 degrees, as documented on VA examination in April 2011.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension in the left knee since April 11, 2011.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  However, even considering the Veteran's reports of pain, there is no indication that her functional impairment resulted in limitation of motion required for higher ratings for either the right or left knee during this period.  While there was objective evidence of pain on range of motion testing during the April 2011 and May 2014 VA examinations, with pain beginning at 115 degrees of flexion, bilaterally, during the May 2014 VA examination, pain itself does not rise to the level of functional loss.  See Mitchell, 25 Vet. App. at 38.  Although the Veteran also had additional limitations with weakness on repetitive use testing during the April 2011 VA examination, she retained right knee flexion from 0 to 80 degrees and extension from 0 to -20 degrees with left knee flexion from 0 to 90 degrees and extension from 0 to -20 degrees.  On the most recent VA examination, in May 2014, after repetitive use testing, flexion of each knee was to 120 degrees and extension was to 0 degrees and the examiner commented that the Veteran did not have additional limitation in range of motion of the knees following repetitive use testing.  

While the Veteran reported during the May 2014 VA examination that her knee conditions flared up with weather, the examiner remarked that an opinion regarding if, when, and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, was not one with literature support, but instead was based on clinical information including history and physical findings.  He therefore stated that more definitive loss of function, due to flare-ups, could not be determined without resorting to mere speculation.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during flare-ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In light of the above, higher ratings are not warranted under the DeLuca criteria since April 11, 2011.

The Veteran is also in receipt of a 10 percent rating for right knee instability, pursuant to Diagnostic Code 5257, effective April 11, 2011.  There is, however, no evidence that she has experienced recurrent subluxation or lateral instability of the right knee which is worse than slight since April 11, 2011.  Rather, the April 2011 VA examiner reported that the Veteran's right knee medial/lateral instability was mild and anterior/posterior cruciate ligament stability in 30 degrees of flexion, anterior posterior cruciate ligament stability in 90 degrees of flexion, medial/lateral collateral ligament stability (varus/valgus) in neutral position, and medial/lateral collateral ligament stability (varus/valgus) in 30 degrees of flexion were each normal.  The examiner reported that the Veteran's lateral instability on examination was slight.  A June 2012 treatment record reflects that examination of the right knee revealed a negative McMurray's test, and no ligament instability.  Despite the Veteran's report during the May 2014 VA examination that her knee gave out, joint stability tests (anterior instability, posterior instability, and medial-lateral instability) were each normal, bilaterally and the examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, a rating in excess of 10 percent for right knee instability, pursuant to Diagnostic Code 5257 is not warranted.  

While there is X-ray evidence of degenerative changes in each knee from April 11, 2011, a separate rating for left knee instability is not warranted.  The Board has carefully considered that the April 2011 VA examination report shows that examination of the right knee revealed instability and the examiner reported that the Veteran had medial/lateral instability of the right knee which was mild; however, these findings were clearly made with regard to the right knee.  In response to the questions posed in the March 2011 Board remand, including, whether the Veteran subjectively reported or testing indicated recurrent subluxation or lateral instability of the bilateral knees (and, if so, whether such was best characterized as slight moderate, or severe), and whether clinical testing indicated support for such a report the examiner stated that there was lateral instability which was slight during the examination.  However, in this same section, the diagnosis was degenerative joint disease (DJD) of the right knee and the examiner commented that the problem associated with the diagnosis was a right knee condition.  

Because the April 2011 VA examination report does not show that instability testing of the left knee was performed, and the examiner's comments as to the presence of recurrent subluxation and lateral instability were made in the context of the diagnosis of a right knee disability, the April 2011 VA examination report does not demonstrate that a separate rating is warranted for recurrent subluxation or lateral instability of the left knee.  Significantly, on VA examination in May 2014, joint stability tests (anterior instability, posterior instability, and medial-lateral instability) were each normal, bilaterally and the examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  

The Board has also considered that, in a June 2012 letter, the Veteran's private physician noted that the Veteran's knees remained unstable and would lock up or suddenly give out; however, this letter also does not demonstrate that the left knee disability has been manifested by recurrent subluxation or lateral instability during this period; rather, it appears likely that the private physician was reporting the symptoms as described by the Veteran.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  Notably, a record from the Veteran's orthopedist dated later in June 2012 shows that the Veteran's biggest concern was her knees giving way and she described knee instability; however, examination revealed a negative McMurray's test and no ligament instability.  

The Veteran is competent to give evidence about what she observes or experiences; such as feelings of instability or her knees giving way.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, in determining the actual degree of disability, the medical evidence prepared by a skilled neutral professional is more probative evidence and thus the June 2012 findings of her private physician and the May 2014 VA examiner's findings are more probative with respect to whether her left knee disability has been manifested by recurrent subluxation or lateral instability since April 11, 2011.  Therefore, a separate rating for recurrent subluxation or lateral instability of the left knee, since April 11, 2011, is not warranted.  

The Board has considered whether separate ratings may be warranted pursuant to Diagnostic Codes 5258 or 5259, particularly in light of the June 2012 letter from the Veteran's private physician indicating that her knees would lock up and the June 2012 treatment record showing 1+ effusion in the right knee.  However, as discussed previously, there is no evidence that the Veteran has undergone removal of semilunar cartilage with respect to either knee or that she is experiencing dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Rather, the April 2011 VA examiner specifically noted that there was no meniscus abnormality and the May 2014 VA examiner observed that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  On this most recent VA examination, there was no effusion in either knee.  Accordingly, no separate rating pursuant to either Diagnostic Code 5258 or 5259 is warranted from April 11, 2011.  

Moreover, no other potentially applicable Diagnostic Code provides a basis for higher ratings for either knee disability from April 11, 2011.  As it is neither contended nor shown that the Veteran's knee disabilities involve ankylosis or impairment of the tibia and fibula, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

Both periods

The evidence reflects that the Veteran has three right knee scars resulting from her in-service right knee surgery.  Thus, the Board has also considered whether she is entitled to a separate evaluation for scaring.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  

The Veteran's knee scarring has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause limited motion and exceed 6 square inches.  Rather, on VA examination in September 2009, the examiner observed three right knee scars, each of which were round and measured 0.3 cm. by 0.3 cm., which were not painful on examination.  There was no skin breakdown and the scars were described as superficial with no underlying soft tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scars did not limit the Veteran's motion and the examiner commented that there was no limitation of function due to the scars.  The May 2014 VA examiner noted that the Veteran's knee scars were not painful and/or unstable and the total area of all scars was not greater than 39 square cm.  The scars were not keloid, adhered, or depigmented and the May 2014 VA examiner commented that the scars did not result in limitation of function and did not impact the Veteran's ability to work.  Thus, a separate compensable evaluation for scarring is, therefore, not warranted. 38 C.F.R. § 4.118 (effective prior to October 23, 2008).

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Veteran's disabilities have not been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The first Thun element is not satisfied in regard to the service-connected right and left knee disabilities.  The schedular criteria are adequate to evaluate these disabilities, which have been manifested by complaints including pain, swelling, instability, weakness, stiffness, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, and difficulty with various activities, including walking, running, climbing, kneeling, squatting, navigating steps, performing household chores, exercising, standing, sitting, and engaging in activities with her children (see, e.g., May 2005 statement, June 2005 statement, November 2005 report from Dr. M.C., January 2006 NOD, March 2007 VA examination report, June 2007 NOD, November 2007 statement, September 2009 VA examination report, April 2011 VA examination report, and May 2014 VA examination report) and findings of pain, limitation of motion, grinding, crepitus, clicking, instability, heat, edema, tenderness, guarding of movement, locking pain, and effusion (see October 2005 treatment record, March 2007 VA examination report, September 2009 VA examination report, April 2011 VA examination report, June 2012 treatment record, and May 2014 VA examination report).  

The rating criteria specifically contemplate instability, locking, effusion, and limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right and left knee disability picture.  

While the Veteran reported during the September 2009 VA examination that, in the past 12 months, she had had incapacitating episodes for 90 days and had bed rest recommended by Dr. K., there is no evidence documenting bed rest being prescribed for the knee disabilities and the Veteran did not return a release to allow VA to obtain records from Dr. K., as requested in the April 2014 remand.  

Moreover, to the extent that the Veteran has described interference in various activities as a result of her service-connected knee disabilities, such difficulties have been attributed to the types of impairment contemplated in the rating schedule.  In this regard, the March 2007 VA examiner remarked that the Veteran's daily activities were curtailed because she was not able to walk as she would like.   

In a November 2007 statement, the Veteran asserted that, due to her service-connected injury, she had gained 70 pounds, however, the medical evidence suggests that the Veteran's weight gain may be related to her service-connected psychiatric disability as, an April 2011 VA mental disorders examination report indicates that the Veteran was taking anti-depressant and anti-anxiety medication with a side effect of weight gain, with the Veteran reporting that she had gained about 70 pounds in the last 5 years.  

The Veteran has described feeling wearisome and hopeless as a result of her condition and asserted that, because of her condition, she was depressed.  She has, however, been granted service connection for a mood disorder and depression secondary to her service-connected right knee disability.  

During the September 2009 VA examination, the Veteran asserted that she had spasms in her back which occurred because of the way she walked because of her knees.  During treatment in June 2012 she reported that her knee condition was causing hip and back pain.  However, claims for service connection for cervical and thoracolumbar spine conditions (claimed as back disability), unspecified joint pain, and a bilateral hip disability, to include as secondary to the service-connected bilateral knee disabilities, were denied in a February 2010 rating decision.  While the Veteran asserted during the September 2009 VA examination that her knees gave out and she fell and broke her hand, a claim for service connection for residuals of a hand fracture, to include as secondary to service-connected disability, is being referred to the AOJ for adjudication.  

Further, the record does not reflect that the Veteran has required frequent periods of hospitalization for her right or left knee disabilities.  While the Veteran has asserted that, due to her service-connected disability, she could not be employed, in her claim for SSA benefits, she indicated that her ability to work was limited by her psychiatric disability and her physician indicated in September 2009 that she was totally and permanently disabled from any gainful employment because of her fibromyalgia syndrome with chronic generalized pain, chronic fatigue, and chronic sleep difficulties, and knee pain.  The September 2009 VA examiner remarked that the effect of the Veteran's condition on her usual occupation and daily activity was that she could not stand, walk, squat, or bend her knees and the April 2011 VA examiner remarked that the Veteran's condition had significant effects on her usual occupation because of decreased mobility and pain; however, the May 2014 VA examiner remarked that the Veteran's knee conditions did not impact her ability to work.  This most recent VA examination report indicates that the Veteran was not working due to depression.  

The Board notes that, in November 2007, the Veteran reported that she continued to struggle with walking, standing, or sitting for prolonged periods of time and referenced a September 2007 functional capacities evaluation.  In September 2007, Dr. M.C. performed a functional capacities evaluation and reported that the Veteran could sit for 1 to 2 hours a day, could stand for 1 hour a day and could walk and be outside for 0 to 1 hour a day.  He reported that she could occasionally lift and carry (10 feet or more) up to 10 pounds but could never lift or carry more than that weight.  He indicated that she had no restrictions in reaching above shoulder level and balance; was able to occasionally push/pull, climb stairs, climb ladders, and lift above shoulder level (although she could not bend at the knees); and could never bend, crouch, squat, crawl, work on uneven ground, or kneel.  He added that she had problems with driving for more than one hour.  This report, however, does not list which diagnoses were evaluated.  In a March 2009 form, the Veteran's physician reported that she had multiple joint pains and stress and, based on her report, the Veteran could occasionally lift and carry 1 to 10 pounds, bend, and reach above her shoulders, but could never kneel, crawl, or climb stairs.  A September 2009 letter from Dr. E.C.H. reports that the physician had been treating the Veteran for fibromyalgia syndrome with chronic generalized pain, chronic fatigue, and chronic sleep difficulties and she additionally continued to complain of severe chronic pain in both knees.  He opined that, because of these conditions, she was totally and permanently disabled from any gainful employment.  Accordingly, the March 2009 form and the September 2009 letter indicate that the Veteran experiences impairment in her activities from disabilities other than her service-connected knee disabilities.  

Regardless, for the reasons stated above, the symptoms of the service-connected right and left knee disabilities are adequately compensated in the disability ratings assigned and the Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for the by the assignment of the schedular ratings.  In short, there is nothing exceptional or unusual about the Veteran's right or left knee disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As discussed, the Veteran's right and left knee symptoms are contemplated by the assigned ratings.  Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claims for higher ratings for her service-connected right and left knee disabilities, prior to and since April 11, 2011.  Therefore, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


(ORDER ON NEXT PAGE)





ORDER

Entitlement to a higher initial rating for a left knee disability, evaluated as 10 percent disabling prior to April 11, 2011 and 30 percent disabling from April 11, 2011, is denied.  

Entitlement to higher initial ratings for a right knee disability, evaluated as 10 percent disabling based limitation of flexion, effective May 18, 1988, with an additional 30 percent rating for limitation of extension, effective April 11, 2011, and an additional 10 percent rating for instability, effective April 11, 2011, is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


